United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 06-30674
                              Conference Calendar


TERRY KELLY

                                                   Plaintiff-Appellant

v.

LOUISIANA MEDICAL CENTER BOARD OF DIRECTORS; DR BABEL
DOUGLAS; UNKNOWN SAVER; KATHLEEN BABINEAUX BLANCO;
RICHARD L STALDER; BURL CAIN; DIRECTOR OF R E B TREATMENT
CENTER

                                                   Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:06-CV-202


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Terry Kelly, Louisiana prisoner # 84380, has filed an application to
proceed in forma pauperis (IFP) on appeal following the district court’s dismissal
of his 42 U.S.C. § 1983 complaint, without prejudice, “for failure to correct
deficiencies in [his] pleadings.” Kelly’s motion effectively challenges the district


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30674

court’s certification that he should not be granted IFP status because his appeal
is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).
      By failing to direct his motion solely to the district court’s reasons for the
certification decision, Kelly has effectively abandoned the only issue that is
properly before this court. See Baugh, 117 F.3d at 202; Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). Accordingly, Kelly’s request for IFP status is
denied, and his appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202
& n.24; 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Kelly
is cautioned that if he accumulates three strikes, he will not be permitted to
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2